          Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANTHONY F. DEBELLIS aka GIANFRANCO,                                    :
                                                                       :
                                    Plaintiff,                         :      19-CV-8730 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
LT. WHITE #18909,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge

        On February 13, 2020, the Court entered a Memorandum Opinion and Order (“Opinion”)

dismissing the bulk of Mr. Debellis’s claims and granting him leave to amend. See ECF No. 18

(“Mem. Op.”), at 13. In that Opinion, the Court instructed Mr. Debellis to fill out the Second

Amended Complaint form attached thereto with sufficient allegations to remedy the deficiencies

identified in the Opinion, and further cautioned that, if he failed to do so, only his sexual assault

claim against Lieutenant White would proceed. Mem. Op. 12-13. On June 30, 2020, the Court

received two letters from Mr. Debellis dated June 15, 2020, one of which purported to be an

“amendment” to his original complaint. ECF Nos. 25-26. Because there was reason to believe

that Mr. Debellis had not received the Opinion (due to his being moved from one facility to

another), the Court entered an Order renewing his leave to amend and stating that upon receipt of

a second amended complaint, his June 15th submissions would be deemed moot. ECF No. 27.

On August 20, 2020, after multiple attempts to deliver the Opinion and subsequent Orders to Mr.

Debellis, see ECF Nos. 24, 27, 31, the Court finally received Mr. Debellis’s Second Amended

Complaint, dated August 18, 2020, ECF No. 32 (“SAC”).
         Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 2 of 10



       Rule 8 of the Federal Rules of Civil Procedure requires a complaint to make a short and

plain statement showing that the pleader is entitled to relief. A complaint states a claim for relief

if the claim is plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Rule 8 also requires that “[e]ach allegation must

be simple, concise, and direct,” Fed. R. Civ. P. 8(d)(1), in order to “‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Twombly, 550 U.S. at 555

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “When a complaint does not comply

with the requirement that it be short and plain, the court has the power, on its own initiative or in

response to a motion by the defendant, to strike any portions that are [redundant, immaterial,

impertinent, or scandalous]. . . or to dismiss the complaint.” Salahuddin v. Cuomo, 861 F.2d 40,

42 (2d Cir. 1988) (citing Fed. R. Civ. P. 12(f)); see also Shomo v. State of N.Y., 374 F. App’x 180,

182 (2d Cir. 2010) (summary order) (holding that where a complaint “contain[ed] a surfeit of

detail . . . the district court was within bounds of discretion to strike or dismiss the complaint for

noncompliance with Rule 8”); Lafurno v. Walters, No. 18-CV-1935 (JS) (ARL), 2018 WL

2766144, at *3 (E.D.N.Y. June 8, 2018) (dismissing pro se plaintiff’s 61-page complaint that

included a 66-page “memorandum of law” and 157-page “affidavit”).

       Measured against these standards, Mr. Debellis’s Second Amended Complaint falls

woefully short. For one thing, it does not contain a short and plain statement showing he is

entitled to relief and does not provide fair notice to Defendants of the nature of his claims so that

they may answer and prepare for trial. Indeed, the Second Amended Complaint contains no

allegations whatsoever — even with respect to the alleged sexual assault claim against

Lieutenant White, which survived the Court’s Opinion. Making matters worse, the Second

Amended Complaint includes several inappropriate and impertinent statements. See, e.g., SAC 4

(“[T]his is why the country is in the condition its [sic] in, absolutely no accountability for corrupt


                                                  2
         Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 3 of 10



officials! . . . [T]ake your Court and shove it! . . . [I]s this some kind of sick joke!”); id. at 5

(stating, in a section of the complaint form regarding alleged injuries: “I’ll make sure my kids

know why they don’t have a dad anymore, when I open my fucking veins!”). Whatever

Plaintiff’s views about the Court’s decisions or handling of his case may be, these statements are

inappropriate and have no place in a court submission, let alone a complaint. Although Courts

are required to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted), the

Court’s “special solicitude,” Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994) (per curiam), has its

limits. Mr. Debellis’s Second Amended Complaint goes far beyond those limits.

        Accordingly, the Court strikes the Second Amended Complaint as immaterial and

impertinent. See Fed. R. Civ. P. 12(f); cf. Prezzi, 469 F.2d at 692 (affirming dismissal of

voluminous pro se complaint and affirming dismissal of shorter amended complaint which was

“equally prolix and for the most part incomprehensible.”). In the alternative, the Court dismisses

the Second Amended Complaint for failure to state a claim. The Court would be on firm ground

leaving things there and dismissing the case in its entirety. Nevertheless, and notwithstanding

the many ways in which the Court has already bent over backwards to ensure that Mr. Debellis

has a meaningful opportunity to file an amended pleading, the Court will grant Mr. Debellis

one final opportunity to file a proper amended complaint within 45 days of this

Memorandum Opinion and Order that addresses the deficiencies identified in the Opinion and

here. A blank Second Amended Complaint form is attached to this Memorandum Opinion and

Order for Mr. Debellis to use. To be clear, the Court will not consider Mr. Debellis’s June 15th

submissions and will only consider claims properly raised in the amended complaint. If Mr.

Debellis does not file anything by that date, or if the submission is again deficient, the only claim


                                                    3
         Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 4 of 10



that will proceed is the sexual assault claim against Lieutenant White.

        Finally, liberally construed, Mr. Debellis’s Second Amended Complaint appears to make

a request for counsel. SAC 4 (“I need a dam [sic] lawyer!”). The factors to be considered in

ruling on an indigent litigant’s request for counsel include the merits of the case, Plaintiff’s

efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts and present the case if

unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v.

Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are “[t]he factor which

command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is too early in the

proceedings for the Court to assess the merits of the action, Plaintiff’s motion for counsel is

denied without prejudice to renewal at a later date.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to mail a copy of this Memorandum Opinion and Order to

Mr. Debellis at the address below.


        SO ORDERED.

Dated: August 27, 2020                                  _____________________ ____________
                                                       __________________________________
       New York, New York                                                  FURMAN
                                                                JESSE M. FURMAN
                                                              United States District Judge

Mail to: Anthony F. “Gianfranco” Debellis
         DIN 19R2419
         Mohawk Correctional Facility
         6514 Rt. 26
         P.O. Box 8451
         Rome, New York 13442




                                                   4
           Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 5 of 10




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
         Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 6 of 10




I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
         Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 7 of 10




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 8 of 10




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 9 of 10




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 1:19-cv-08730-JMF Document 33 Filed 08/27/20 Page 10 of 10




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
